DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-9 and 11-16 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
Shimotsu et al. (US 20160111802, hereinafter “Shimo”) teaches,
 	A waterproof card holder (see, the card connector and the card holding member in Fig. 1A and Fig. 1B ), comprising: 
“a card holder frame (card tray 160)”; 
“a cover plate located at a top of the card holder frame (see, portion 165 at the top of the tray 160 in Fig. 1A and Fig. 1B)”; 
“a sleeve integrated (member 175) with and extending from an inner side of the cover plate (member 175 is attached to portion 165, see Figs. 2A-2C), including a through-hole penetrating through the sleeve and the cover plate (The rear end of the guide portion 166c opens into the rear surface of the rear panel portion 166b, and a through-hole 168 with a round cross-sectional profile is formed which extends linearly to the rear so that the front end opens in the front surface of the guide portion 166c, Para. [0045]), wherein the sleeve comprises a sleeve body, a first opening and a second opening, the first opening and the second opening being disposed at two ends of the sleeve body, respectively (The rear end of the guide portion 166c opens into the rear surface of the rear panel portion 166b, and a through-hole 168 with a round cross-sectional profile is formed which extends linearly to the rear so that the front end opens in the front surface of the guide portion 166c, Para. [0045] and Fig. 2A-4D)”; and 
“a mechanism accommodated in the sleeve (the operation member 181 inserted into the through-hole 168, Para. [0050]), wherein the mechanism comprises a first end portion (the head portion 181b of the operation member 181) limited to be inside the sleeve (see, Figs. 2A-2B and Figs. 4A-4D), a second end portion having an outer diameter smaller than that of the first end portion (see, the rod portion 181a of the ejection operation member 181, which diameter is smaller than head portion 181b), the first end portion is limited to be only movable within a stroke between the first opening and the second opening (The diameter of the large-diameter portion 168a is greater than the outer diameter of the head portion 181b of the ejection operation member 181, and the diameter of the small-diameter portion 168b is smaller than the outer diameter of the head portion 181b of the ejection operation member 181, Para. [0052]), and the second end portion is capable of passing through the first opening to be in contact with a card retracting mechanism (the leading end of the rod portion 181a comes into contact with the operating portion 22a, see, Fig. 2A and Fig. 2B).”
Cha et al. (US 20180248987, hereinafter “Cha”) teaches,
  “a waterproof mechanism comprising a waterproof ring sleeved on a periphery of the first end portion, wherein the waterproof ring and the sleeve form a sliding sealing structure therebetween (Referring to FIG. 6, the waterproof unit 300 according to an embodiment of the present invention may include a waterproof unit body 310, a first guide portion 320, and a packing portion 330. The waterproof unit 300 can shield the body hole 223 (see FIG. 5). The waterproof unit 300 can shield the body hole 223 (see FIG. 5) at one location of the body hole 223).”
However,Shimo and Cha, whether taken alone or combination, do not teach or suggest the following novel features:
“A waterproof card holder comprising wherein the first opening has an inner diameter smaller than an outer diameter of the first end portion; a first blocking slope is formed at a junction between the first end portion and the second end portion; and a second blocking slope, corresponding to and cooperating with the first blocking slope, is formed on a side of the first opening facing the second opening; and wherein the sleeve has an axis, the through hole is aligned with the axis, and the first blocking slope and the second blocking slope are each at an oblique angle relative to the axis” in combination with all the recited limitations of the claim. 	With respect to the allowed independent claim 8:
Shimotsu et al. (US 20160111802, hereinafter “Shimo”) teaches,
(see, the card connector and the card holding member in Fig. 1A and Fig. 1B ), comprising: 
“a frame portion (card tray 160) including a slot penetrating through the frame portion (a card 101 is accommodated inside the card tray 160 with both side surfaces surrounded by a frame portion facing the side surfaces, and is mounted in an electronic device via a card connector 1, Para. [0031])”; 
“a sleeve (member 175) integrated with an inner side of the frame portion (member 175 is attached to portion 165, see Figs. 2A-2C) wherein the sleeve is hollow to form a through-hole penetrating through the frame portion (The rear end of the guide portion 166c opens into the rear surface of the rear panel portion 166b, and a through-hole 168 with a round cross-sectional profile is formed which extends linearly to the rear so that the front end opens in the front surface of the guide portion 166c, Para. [0045])”; 
“a waterproof card holder for an electric card configured to be inserted through the slot (a card 101 is accommodated inside the card tray 160 with both side surfaces surrounded by a frame portion facing the side surfaces, and is mounted in an electronic device via a card connector 1, Para. [0031])”; 
“a mechanism accommodated in the sleeve (the operation member 181 inserted into the through-hole 168, Para. [0050]), the mechanism comprising a first end portion (the head portion 181b of the operation member 181) limited to be inside the sleeve (see, Figs. 2A-2B and Figs. 4A-4D), a second end portion having an outer diameter smaller than that of the first end portion (see, the rod portion 181a of the ejection operation member 181, which diameter is smaller than head portion 181b)”; 
“the mechanism is movable by being pushed in an extending direction of the sleeve (when the user pushes the ejection operation member 181 forward, the operating portion 22a of the push rod 22 is positioned on the center axis of the rod portion 181a of the ejection operation member 181. As a result, the leading end of the rod portion 181a comes into contact with the operating portion 22a, Paras. [0085]-[0087])”; 
“the sleeve comprises a sleeve body, a first opening and a second opening, the first opening and the second opening are disposed at two ends of the sleeve body, respectively (The rear end of the guide portion 166c opens into the rear surface of the rear panel portion 166b, and a through-hole 168 with a round cross-sectional profile is formed which extends linearly to the rear so that the front end opens in the front surface of the guide portion 166c, Para. [0045] and Fig. 2A-4D)”; 
“the first end portion is limited to be only movable within a stroke between the first opening and the second opening  (The diameter of the large-diameter portion 168a is greater than the outer diameter of the head portion 181b of the ejection operation member 181, and the diameter of the small-diameter portion 168b is smaller than the outer diameter of the head portion 181b of the ejection operation member 181, Para. [0052])”; and 
“the second end portion is capable of passing through the first opening to be in contact with a card retracting mechanism (the leading end of the rod portion 181a comes into contact with the operating portion 22a, see, Fig. 2A and Fig. 2B).”
Cha et al. (US 20180248987, hereinafter “Cha”) teaches,
“a waterproof mechanism comprising a waterproof ring sleeved on a periphery of the first end portion, wherein the waterproof ring and the sleeve form a sliding sealing structure therebetween (Referring to FIG. 6, the waterproof unit 300 according to an embodiment of the present invention may include a waterproof unit body 310, a first guide portion 320, and a packing portion 330. The waterproof unit 300 can shield the body hole 223 (see FIG. 5). The waterproof unit 300 can shield the body hole 223 (see FIG. 5) at one location of the body hole 223).”
However,Shimo and Cha, whether taken alone or combination, do not teach or suggest the following novel features: “A metal casing  comprising a first blocking slope is formed at a junction between the first end portion and the second end portion, and a second blocking slope, corresponding to and cooperating with the first blocking slope, is formed on a side of the first opening facing the second opening and the first blocking slope and the second blocking slope are each at an oblique angle relative to the extending direction of the sleeve”, in combination with all the recited limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641